SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

114
CAF 12-00152
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, SCONIERS, AND WHALEN, JJ.


IN THE MATTER OF ISABEL I.G. AND JAILENE G.
-------------------------------------------
ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES,
PETITIONER-RESPONDENT;
                                                  MEMORANDUM AND ORDER
LISA M.E., RESPONDENT,
AND ANGELO B., RESPONDENT-APPELLANT.
(APPEAL NO. 2.)


WILLIAM D. BRODERICK, JR., ELMA, FOR RESPONDENT-APPELLANT.

JOSEPH T. JARZEMBEK, BUFFALO, FOR PETITIONER-RESPONDENT.

DAVID C. SCHOPP, ATTORNEY FOR THE CHILDREN, THE LEGAL AID BUREAU OF
BUFFALO, INC., BUFFALO (CHARLES D. HALVORSEN OF COUNSEL), FOR ISABEL
I.G. AND JAILENE G.


     Appeal from an order of the Family Court, Erie County (Lisa Bloch
Rodwin, J.), entered December 29, 2011 in a proceeding pursuant to
Family Court Act article 10. The order adjudged that respondent
Angelo B. neglected the subject children.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same Memorandum as in Matter of Alissia E.C. (___ AD3d ___ [Mar.
22, 2013]).




Entered:   March 22, 2013                       Frances E. Cafarell
                                                Clerk of the Court